Case 1:18-cv-00095-CFC Document 85 Filed 11/28/18 Page 1 of 2 PageID #: 4381



                         IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF DELAWARE

GENENTECH, INC., CITY OF HOPE, and       )
HOFFMANN-LA ROCHE INC.,                  )
                                         ) Redacted:
             Plaintiffs,                 ) Public Version
                                         )
      v.                                 ) C.A. No. 18-095-CFC
                                         )
CELLTRION, INC., CELLTRION               )
HEALTHCARE, CO. LTD., TEVA               )
PHARMACEUTICALS USA, INC., and           )
TEVA PHARMACEUTICALS                     )
INTERNATIONAL GMBH,                      )
                                         )
             Defendants.                 )

AMENDED LETTER TO THE HONORABLE COLM F. CONNOLLY FROM DAVID M. FRY

OF COUNSEL:                                   John W. Shaw (No. 3362)
Elaine Herrmann Blais                         Karen E. Keller (No. 4489)
Kevin J. DeJong                               David M. Fry (No. 5486)
Molly R. Grammel                              Nathan R. Hoeschen (No. 6232)
Shaobo Zhu                                    SHAW KELLER LLP
Christopher T. Holding                        I.M. Pei Building
David J. Zimmer                               1105 North Market Street, 12th Floor
GOODWIN PROCTER LLP                           Wilmington, DE 19801
100 Northern Avenue                           (302) 298-0700
Boston, MA 02210                              dfry@shawkeller.com
(317) 570-1000                                Attorneys for Defendants

Elizabeth J. Holland
Robert V. Cerwinski
Cynthia Lambert Hardman
Linnea P. Cipriano
Jacqueline Genovese
GOODWIN PROCTER LLP
The New York Times Building
620 Eighth Avenue
New York, NY 10018
(212) 813-8800

Dated: November 21, 2018
Case 1:18-cv-00095-CFC Document 85 Filed 11/28/18 Page 2 of 2 PageID #: 4382




               REDACTED IN ITS ENTIRETY
